DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
Claim(s) 1-3, 5-11, 13-14 as filed 1/28/2022 is/are allowed. Claim(s) 4, 12, 15-20 is/are hereby cancelled.  

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with DAVID SHERWITZ on 2/17/2022.
The application has been amended as follows: 
----
Claims 4, 12, 15-20 are cancelled.
Claim 1 (currently amended): A disposable dental waste filter device comprises:
a body having a receiving end, a central lumen for receiving and capturing amalgam, and a circular leg portion having an exterior channel; and
a separable cap having a tip end, a circular outer rim having a circular end ridge portion with the ridge portion adapted to be inserted into the exterior channel of the body for a snap fit engagement between the cap and the body, a circular inner rim, an annular channel formed between the circular 
a filter being captured within the annular channel formed between the circular outer rim and the circular inner rim
a flap in the body to prevent any captured amalgam from escaping from within the body. 

Claim 5 (Currently Amended): The disposable dental waste filter device of claim [4] 1 wherein the flap may be moved into a closed position or an opened position.

Claim 8 (currently amended): A disposable dental waste filter device comprises:
a body having a receiving end, a central lumen for receiving and capturing amalgam, a filter, and a circular leg portion having an exterior channel; and
a separable cap having a tip end, a circular outer rim having a circular end ridge portion with the ridge portion adapted to be inserted into the exterior channel of the body for a snap fit engagement between the cap and the body, a circular inner rim, an annular channel formed between the circular outer rim and the circular inner rim, a
circular ring, an annular channel formed between the circular ring and the circular inner rim, the body for receiving and capturing therein amalgam that enters into the body through the tip end and the separable cap: and
a filter being captured within the annular channel formed between the circular outer rim and the circular inner rim
a flap in the circular ring to prevent any captured amalgam from escaping from within the body.

8 wherein the wherein the flap may be moved into a closed position or an opened position.
----
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Waqaas Ali whose telephone number is (571) 270-0235.  The examiner can normally be reached on M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-271-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 
/WAQAAS ALI/
Primary Examiner, Art Unit 1777